Citation Nr: 1102198	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  06-34 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected diabetes mellitus, Type II, for the period from 
January 5, 2006 to March 12, 2007, and a rating in excess of 20 
percent from March 13, 2007. 


REPRESENTATION

Veteran represented by:  New York State Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel





INTRODUCTION


The Veteran had active military service from February 1968 to 
February 1972.
This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York.  
By that rating action, the RO granted service connection for 
diabetes mellitus, Type 2; an initial 10 percent rating was 
assigned, effective January 5, 2006.  The Veteran appealed the 
RO's assignment of an initial 10 percent rating to the above-
cited service-connected disability to the Board.  

By a May 2007 rating action, the RO granted a 20 percent rating 
to the service-connected diabetes mellitus, effective March 13, 
2007.  Since the RO did not assign the maximum disability rating 
possible, an appeal for a higher initial evaluation remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In December 2009, the Board remanded the Veteran's claim to the 
RO for additional development, to include, but not limited to, 
scheduling him for a VA examination to determine the current 
severity of his service-connected diabetes mellitus.  ((See 
December 2009 Board remand, pages (pgs.) 4, 5)).  This 
examination was performed in May 2010.  A copy of the examination 
report is contained in the claims files. 

The issues of entitlement to service connection for bilateral 
upper extremity peripheral neuropathy and gastroparesis, both 
claimed as secondary to the service-connected diabetes mellitus, 
and urinary incontinence, claimed as secondary to a July 2003 
prostatectomy, have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).   
Therefore, the Board does not have jurisdiction over them and 
they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO/ Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if further 
action is required.

REMAND

The Board finds that it must remand the claim on appeal for 
procedural development.  Accordingly, further appellate 
consideration will be deferred and this case remanded to the 
AMC/RO for action as described in the directive outlined in the 
indented paragraph below.

In the instant appeal, the Veteran is represented by the New York 
State Division of Veterans Affairs.  In a November 2010 letter to 
the Veteran's representative, the AMC requested that a 
representative of the above-cited organization prepare a VA-Form 
646 or, in the alternative, an additional argument or letter 
within 30 days of the date of the letter (November 9, 2010).  
However, and contrary to VA Form 8, Certification of Appeal, 
dated in December 2010, a VA Form 646, or equivalent written 
argument prepared by the Veteran's representative subsequent to 
the Board's December 2009 is not of record.  

The VA Manual indicates that a Form 646 is not required for 
remanded appeals when new evidence is not submitted or the appeal 
was remanded by the Board solely for the assembly of medical 
records.  See VA Adjudication Manual M21-1 MR, Part I, Chapter 5, 
Section F, § 28(c) (December 9, 2004).  In this case, a Form 646 
is required as additional evidence consisting, in part, of a May 
2010 VA examination report that addresses the current severity of 
the service-connected diabetes mellitus was added to the record 
while the case was in remand status.  In addition, the Board's 
December 2009 remand instructions were not limited to the 
procurement of medical records.  (See December 2009 Board 
remanded pgs. 4, 5).

The Veteran is entitled to representation at all stages of an 
appeal.  38 C.F.R. § 20.600 (2010).  The United States Court of 
Appeals for the Federal Circuit has recently held that Veteran's 
have a property interest in VA benefits and constitutionally 
protected due process rights in the claims adjudication process.  
Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009).  Therefore, 
his representative should have an opportunity to review the new 
evidence added to the record and provide argument in response to 
the continued denial of the claim on appeal 

Accordingly, the case is REMANDED to the AMC/RO for the following 
action:

The AMC/RO must afford the Veteran's 
representative, New York State Division of 
Veterans' Affairs, an opportunity to 
review the claims files and complete a VA 
Form 646 or other written argument in 
support of the current appeal.  If the 
representative cannot be contacted, the 
Veteran should be so notified to ensure 
that his due process rights are protected.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010). 



